—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 18, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. By decision and order of this Court dated April 25, 1994, the matter was remitted to the Supreme Court, Queens County, to hear and report on the prosecutor’s exercise of peremptory challenges, and the appeal was held in abeyance in the interim (see, People v McDougle, 203 AD2d 593). The Supreme Court has filed its report.
Ordered that the judgment is affirmed.
There is no basis for setting aside the trial court’s conclusion that the prosecutor’s facially neutral explanations for excusing black jurors were not pretextual. That issue is a question of fact (see, People v Allen, 86 NY2d 101, 109; People v Jones, 223 AD2d 559), which the trial court is in the best position to determine (see, Hernandez v New York, 500 US 352, 353; People v Stiff, 206 AD2d 235, 241, cert denied — US —, 116 S Ct 107). The record supports the trial court’s determination. The defendant’s contention that the procedures employed at the Batson hearing were insufficient is without merit (see, People v Hameed, 212 AD2d 728).
The defendant expressly consented to the submission of the verdict sheet. Therefore, we decline to review his contention that the form of the verdict sheet prejudiced him (see, People v Angelo, 88 NY2d 217; People v Allah, 202 AD2d 599, 600).
Further, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
Sullivan, J. P., O’Brien, Goldstein and Florio, JJ., concur.